DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
GROUP I: Claims 2-5 and 6, directed to the pin moving through a hole locking mechanism of the piston rod (Figs 1-4 and 12-13), and the piston rod of the body (Fig. 5).
GROUP II: Claims 7-8, directed to the locking being a slide latch on top of the body engaging a narrowed portion of the piston rod, (Figs 7-9B).
GROUP III: Claims 9-10, directed to a tooth/ratchet mechanism locking the piston rod to the body, (Figs 10-11).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 11-14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
GROUP I, GROUP II and GROUP III, lack unity of invention because even though the inventions of these groups require the technical feature of a locking mechanism between piston rod and injection device body, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dungar et al., (US 2015/0320935). 
Regarding Dungar, which teaches an assisted injection device (Fig. 1A, (10)) for injecting a composition contained in a medical container (Fig. 1A, (100), and [0077] wherein the medical container includes fluid compositions therein), comprising: 
a body (Fig. 1A, (120, 126)) adapted to receive a medical container in a fixed position relative to the body (as seen in Fig. 1A), the body being configured to be held in a user’s hand ([0079] wherein the plunger (12) is axially moved to initiate an injection by contact therewith), 
a spring-loaded piston rod ([0093] and Fig. 1A, wherein piston rod (12) is spring-loaded via spring (21)) translationally movable inside the body (120, 126) between a proximal rest position allowing inserting of the medical container (100) in the body (120, 126) and a distal 
a blocking system (seen in Fig. 1B) comprising a locking member (Fig. 1B, (37)) mounted on the body (120, 126) and configured to engage the piston rod (Fig. 1B, (12)), the locking member (37) being movable between a locked position wherein the locking member (37) cooperates with the body (120, 126) to retain the piston rod (12) in the proximal rest position, and a released position wherein the locking member (37) cooperates with the body (120, 126) to allow the piston rod (12) to move from the proximal rest position to the distal operative position under the force of the spring (21), 
wherein the piston rod (12) includes a proximal end extending out of the body (120, 126) and configured to be pushed by the user in a distal direction to accelerate the movement of the piston rod (12) to the distal operative position when the locking member (37) is in the released position. As the primary generic claim can be rejected in view of Dungar, the technical feature is not a special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Neil Friedrich on 01/18/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783